DETAILED ACTION
This is an Office action based on application number 15/771,636 filed 27 April 2018, which is a national stage entry of PCT/JP2017/041674 filed 20 November 2017, which claims priority to JP 2015-226289 filed 26 November 2016. Claims 1-4 and 7-10 are pending. Claims 5-6 are canceled.
Amendments to the claims, filed 22 January 2021, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The 35 U.S.C. §102(a)(1)/§103 rejection, made of record in the Office action mailed 4 November 2020, is withdrawn due to Applicant’s amendments in the response filed 22 January 2021.
The nonstatutory double-patenting rejection over claims 1-4 and 6-10 of copending application number 15/371,416, made of record in the Office action mailed 4 November 2020, is withdrawn due to Applicant’s amendments in the response filed 22 January 2021.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shigetomi et al. (WIPO International Publication No. WO 2015/163115 with citations taken from English language equivalent US Patent Application Publication No. US 2017/0043566 A1) (Shigetomi) in view of Kishioka et al. (European Patent Application EP 2 169 024) (Kishioka).

Regarding instant claim 1:
	Shigetomi discloses a pressure sensitive adhesive sheet comprising a substrate and a pressure-sensitive adhesive layer laminated to said substrate, which is configured such that pressure-sensitive adhesive force N1, occurring after the pressure-sensitive adhesive layer is attached to a stainless steel plate (430 BA plate) and is left at 23ºC for 10 seconds, is 1.0 [N/20 mm], and pressure-sensitive adhesive force N2, occurring  after the pressure-sensitive adhesive layer is attached and is aged at 80ºC for 5 minutes, is 3.0 [N/20 mm] (paragraph [0015]). It is noted that the adhesive strength ranges for N1 and N2 overlap and/or include the ranges for N1 and N2 recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Shigetomi further discloses that the pressure-sensitive adhesive layer includes 100 parts by mass of polymer (A) having a glass transition temperature lower than 0ºC, and 0.1 to 20 parts by mass of polymer (B) that contains, as monomer units having a polyorganosiloxane backbone (pages 1-2, paragraph [0018]). It is noted that the amount of polymer (B) includes the range of the amount of Ps recited by the instant claim; prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Shigetomi further discloses that polymer (A) is an acrylic polymer (page 3, paragraph [0031]).
	Shigetomi further discloses that the acrylic polymer (A) comprises, as a monomer unit, an N-vinyl cyclic amide is an amount of 0.01% by mass to 40% by mass based on the total mass of the monomer units for preparing acrylic polymer (A) (page 4, paragraph [0037-0038]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Shigetomi further discloses that the acrylic polymer (A) comprises a combination of two or more comonomers including the N-vinyl cyclic amide and a hydroxyl group-containing monomer (pages 3-4, paragraph [0036]), wherein the amount of hydroxyl group-containing monomer is 40% by mass or less based on the total mass of the monomer components for preparing the acrylic polymer (page 4, paragraph [0039]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Shigetomi further discloses that the total amount of copolymerizable monomer is 0.01% by mass or more (page 4, paragraph [0040]). Further, Shigetomi encompasses an embodiment wherein the polymer (B) comprises a total amount of N-vinyl cyclic amide and hydroxyl group-containing monomer is less than 80% by mass. Both ranges disclosed by Shigetomi include the range recited by the instant claim; however, “in the prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Shigetomi further discloses that it is desired that the pressure-sensitive adhesive have high transparency (page 2, paragraph [0025]), and that the pressure-sensitive adhesive sheet is used in optical applications (page 12, paragraph [0012])
	Shigetomi does not explicitly disclose that the adhesive strengths, N1 and N2, are measured in the same manner as the claims. Shigetomi, further, does not explicitly disclose the haze value of the pressure-sensitive adhesive layer.
	It is noted that Shigetomi measures adhesive strengths, N1 and N2, relative to a specific stainless steel plate (i.e., a 430 BA plate) that is different from that of the claim (i.e., an SUS304BA plate). Further, it is noted that Shigetomi measures N1 after a shorter amount of time (i.e., 10 seconds) than N1 of the instant claim (i.e., 30 minutes). However, Shigetomi discloses that a pressure-sensitive adhesive sheet is desired that has a small adhesive force at the beginning of attachment to allow re-work, which also has a firm attachment thereafter (page 12, paragraph [0112]). Similarly, Applicant discloses that it is desirable for a PSA sheet to have a low adhesive strength after initial attachment to allow for reworkability, while having significantly increased adhesive strength by aging (see Specification at page 38, paragraph [0134]). Therefore, it is the Examiner’s position that both Shigetomi and the instant invention are merely measuring the same properties via different methods. Absent evidence of criticality regarding how the adhesive strengths are measured and given that the adhesive strengths include the ranges presently claimed, it is the Examiner's position that Shigetomi meets the requirement of the instant claim.
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	As to the haze value, the scope of Shigetomi encompasses an embodiment that is substantially identical to that of the claims, and one of ordinary skill in the art would expect the encompassed embodiment to have the same properties as the claimed composition (i.e., a haze value of less than 1.0%). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to select a pressure-sensitive adhesive composition within the scope of Shigetomi that has a haze value of 1.0% or less as prescribed by Kishioka. The motivation for doing so would have been that such a haze value is indicative of a highly transparent pressure-sensitive adhesive layer used for optical applications desired by both Shigetomi and Kishioka.
	Therefore, it would have been obvious to combine Kishioka with Shigetomi to obtain the invention as specified by the instant claim.

Regarding instant claim 2, Shigetomi further discloses that the thickness of the pressure-sensitive adhesive layer is not particularly limited, and good adhesiveness is achieved by using a thickness of 2 µm to 400 µm (page 11, paragraph [0102]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 3, Shigetomi further discloses that the pressure-sensitive adhesive layer includes 100 parts by mass of polymer (A) and 0.1 to 20 parts by mass of polymer (B) (page 1, paragraph [0018]), wherein polymer (A) is an acrylic polymer comprising 50% by mass or more of a (meth)acrylic acid alkyl ester based on the total monomer components of polymer (A) (page 3, paragraph [0032]). The amounts disclosed by Shigetomi necessarily includes the amount of (meth)acrylic monomer recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 4, Shigetomi further discloses that the pressure-sensitive adhesive layer includes 100 parts by mass of polymer (A) and 0.1 to 20 parts by mass of polymer (B) (page 1, paragraph [0018]), wherein polymer (B) contains a monomer having a polyorganosiloxane backbone in an amount of 5% by mass or more but 50% by mass or less base on the total monomer components of the polymer (B) (page 7, paragraph [0067]). The amounts recited by Shigetomi necessarily includes the amount of monomer having a polyorganosiloxane group recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 7, Shigetomi further discloses that polymer (B) comprises monomers having a polyorganosiloxane backbone, wherein polymer (B) has a weight average molecular weight of 10,000 or more by 100,000 or less (pages 1-2, prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 8, Shigetomi further discloses the pressure-sensitive adhesive sheet comprises a substrate and a pressure-sensitive adhesive layer laminated on at least one side of the substrate (page 1, paragraph [0015]).

Regarding instant claim 9, Shigetomi further discloses that the substrate includes a polyethylene terephthalate plastic film (page 11, paragraph [0104]).
	Shigetomi does not explicitly disclose that the substrate is transparent.
	However, Kishioka discloses a pressure-sensitive adhesive sheet for use in applications for optical member adhesion (page 2, paragraph [0001]). Kishioka further discloses that the pressure-sensitive adhesive sheet comprises a transparent PET substrate (page 11, paragraph [0070]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to select a transparent PET substrate for the pressure-sensitive adhesive sheet of Shigetomi as prescribed by Kishioka. The motivation for doing so would have been such transparent substrates are desirable for forming pressure-sensitive adhesive sheets for optical member applications.
	Therefore, it would have been obvious to combine Kishioka with Shigetomi to obtain the invention as specified by the instant claim.

Regarding instant claim 10, Shigetomi further discloses that N2/N1 is 5.0 or more (page 1, paragraph [0015]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the prior art rejections of record, the grounds of rejection are withdrawn and replaced by new grounds of rejection because Applicant’s amendments necessitated a further consideration of the prior art and a novel search.
In response to Applicant’s arguments regarding the non-statutory double patenting rejection of record, the rejection is withdrawn due to Applicant’s amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kanno et al. (WIPO International Publication No. WO 2014/171075 A1) and English Language equivalent US Patent Application Publication No. US 2016/0032154 A1 (cited) (Kanno) discloses a pressure sensitive adhesive sheet comprising 100 parts by mass of polymer (A) having a glass transition temperature of lower than 0ºC; 0.1 to 20 parts by mass polymer (B) containing monomer units having a polyorganosiloxane .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        2/10/21